            Case 1:20-cv-03264-UNA Document 3 Filed 11/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DARRELL PRINCE,                                        )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 20-3264
                                                       )
KRIS KOBACH, et al.,                                   )
                                                       )
                       Defendants.                     )

                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed

for lack of subject matter jurisdiction.

       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases

and Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.

Const. art. III, § 2), cert. denied, 556 U.S. 1167 (2009). “One element of the case-or-controversy

requirement is that plaintiffs must establish that they have standing to sue.” Comm. on Judiciary

of U.S. House of Representatives v. McGahn, 968 F.3d 755, 762 (D.C. Cir. 2020) (citations and

internal quotation marks omitted). A party has standing for purposes of Article III if he has “(1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Id. at 763 (quoting Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

       To the extent the Court identifies factual allegations in this lengthy and disorganized

complaint, plaintiff appears to raise claims pertaining to the presidential election of 2016 and

alleged irregularities associated with it. It is unclear what harm plaintiff himself has sustained
          Case 1:20-cv-03264-UNA Document 3 Filed 11/16/20 Page 2 of 2




because of the election, and insofar as he raises general grievances about the government and its

elected officials, he fails to demonstrate standing to sue. “[A] plaintiff raising only a generally

available grievance about government—claiming only harm to his and every citizen's interest in

proper application of the Constitution and laws, and seeking relief that no more directly and

tangibly benefits him than it does the public at large—does not state an Article III case or

controversy.” Lujan, 504 U.S. at 573-74; see Olumide v. U.S. Attorney Gen., No. 20-5135, 2020

WL 6600952, at *1 (D.C. Cir. Oct. 19, 2020) (per curiam) (affirming dismissal of “claim that it

is unlawful for a member of Congress to change political parties, because he has identified no

particularized injury to himself resulting from such a practice”); Lance v. Cruz, No. 16-CV-1224,

2016 WL 1383493, at *2 (E.D.N.Y. Apr. 7, 2016) (rejecting argument that particular presidential

candidate’s “presence on the ballot will somehow damage [plaintiff’s] rights as a voter . . .

constitute[s] a sufficiently particularized injury to establish standing under Article III”).

       Because plaintiff fails to demonstrate standing, the Court lacks subject matter jurisdiction

over his claims. Therefore, the complaint must be dismissed. An Order consistent with this

Memorandum Opinion is issued separately.




DATE: November 16, 2020                                /s/
                                                       KETANJI BROWN JACKSON
                                                       United States District Judge
